Citation Nr: 0020536	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-06 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbosacral spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active duty for training from February 1963 
to August 1963, and active service from September 1970 to 
July 1975.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina in May 1998 that denied an increased rating for 
service-connected degenerative disc disease of the 
lumbosacral spine.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's service-connected degenerative disc disease 
of the lumbosacral spine is manifested by functional 
impairment including pain, weakness, and fatigability, not 
more than severe limitation of motion and numbness in the 
extremities, with intervertebral disc syndrome productive of 
severe disability with intermittent relief.


CONCLUSION OF LAW

The veteran's service-connected degenerative disc disease of 
the lumbosacral spine is 40 percent disabling, and no more, 
according to the schedular criteria.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, and Part 4, Diagnostic Code 5293 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he was noted 
to have degenerative disc disease at L5-S1 on a separation 
examination report dated in June 1975.

Private medical records show that the veteran was treated for 
back pain in August 1989.  The diagnosis was acute lumbar 
strain and possible early disc disease.

Records show that the veteran received VA treatment for 
chronic low back pain in October 1989. 

VA treatment records dated in April 1990 noted that the 
veteran's right ankle reflex was absent and left ankle reflex 
was normal.  The veteran had S1 nerve dermatome hypoesthesia, 
and the impression was herniated disc at L5-S1.

Records of VA treatment dated in November 1996 show that the 
veteran again complained of chronic low back pain.  The 
veteran continued to receive treatment for chronic low back 
pain in December 1996 and January 1997.

VA records show that the veteran was treated for low back 
pain in April 1997.  The lumbosacral spine had full range of 
motion with minor swelling left of the lumbosacral spine.

A VA examination in May 1997 noted that no paravertebral 
atrophy or spasm was present in the lumbar area.  Forward 
flexion was noted to be 60 degrees, and backward extension 10 
degrees.  Lateral flexion to the left was 25 degrees and to 
the right 30 degrees.  Rotation was 35 degrees bilaterally.  
The diagnosis was degenerative disc disease of the lumbar 
spine.  

A VA x-ray in May 1997 found moderate degenerative changes 
within the lumbosacral spine, most marked across the L-S1 
disc space where disc space narrowing and degenerative 
osteophyte formation was evident.  

VA treatment records dated in August and September 1997 noted 
chronic low back pain and right lower extremity neuropathy.  

The veteran received VA treatment for low back pain in 
September and December 1998.

A VA examination in May 1999 noted the absence of a right 
ankle jerk, and that pinprick sensation was decreased in all 
the veteran's extremities, particularly in the right foot.  
Lumbar flexion was 70 degrees with tenderness from 45 to 70 
degrees.  Extension was 20 degrees with tenderness at 20 
degrees, and right and left lean were 20 degrees with 
tenderness at 20 degrees.  Right and left rotation were 35 
degrees with tenderness at 35 degrees.  X-rays showed marked 
narrowing of the L5-S1 disc with marked spurring and less 
spurring at the L1-L2 disc.  The diagnosis was degenerative 
disc disease of the lumbar spine.  The examiner stated that 
this restricted the veteran's walking to about 15 minutes, 
sitting to 30 minutes, and lifting to 10 pounds.

Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed with regard to the veteran's 
claim and that no further assistance is required to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 which require that each disability 
be viewed in relation to its entire recorded history, that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, and that each disability be 
considered from the point of view of the veteran working or 
seeking work.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Although a 
disability must be viewed in relation to its whole history, 
the present level of disability is of primary concern in a 
claim for an increased rating.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 594.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The veteran's service-connected degenerative disc disease is 
currently rated under Diagnostic Code 5293.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, warrants a 60 percent evaluation.  
The criteria for a 40 percent evaluation for intervertebral 
disc syndrome requires severe disability with recurring 
attacks and little intermittent relief.  A 20 percent 
evaluation is appropriate for moderate, recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The record shows that the veteran's degenerative disc disease 
encompasses the type of severe, recurring attacks with 
intermittent relief that warrants a 40 percent rating under 
Diagnostic Code 5293.  The veteran has submitted evidence of 
frequent, continuing treatment for severe pain in his back, 
and a May 1999 examination noted tenderness during range of 
motion testing.  It also appears that the veteran's 
degenerative disc disease has resulted in functional 
limitations to the extent that walking is restricted to about 
15 minutes, sitting to 30 minutes, and lifting to 10 pounds, 
as described on the May 1999 examination report.  Further, x-
ray findings including marked narrowing of the disc space 
together with marked spurring tend to support the veteran's 
complaints of pain.  When the overall level of disability is 
considered to include the functional limitations together 
with the provisions of § 4.7, it is concluded that the 
disability is consistent with the criteria for a 40 percent 
rating under Diagnostic Code 5293.  

The Board also notes that a 60 percent evaluation is 
available under Diagnostic Code 5293.  However, whether the 
appropriate rating for intervertebral disc syndrome is 40 
percent or 60 percent turns on whether the veteran's symptoms 
are pronounced, with persistent symptoms and little 
intermittent relief (60 percent), or whether the 
symptomatology is severe, with intermittent relief (40 
percent).  A review of the medical evidence shows that the 
most recent examination in May 1999 found the veteran to have 
an absent right ankle jerk and decreased pinprick sensation 
in all extremities, particularly in the right foot.  However, 
there is no evidence that symptoms related to the veteran's 
degenerative disc disease are pronounced and persistent, with 
little intermittent relief, as required for a 60 percent 
rating under Diagnostic Code 5293.  The Board therefore finds 
that the disability picture more nearly approximates the 
criteria of recurring attacks and intermittent relief, as 
required for a 40 percent rating under Diagnostic Code 5293.  
In making the foregoing assessment, the Board has considered 
functional impairment pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995) in finding that an increased rating of 40 
percent, and no more, is appropriate for the veteran's 
degenerative disc disease of the lumbosacral spine.


ORDER

Entitlement to an increased rating of 40 percent is granted 
for service-connected degenerative disc disease of the 
lumbosacral spine, subject to the regulations governing the 
payment of monetary benefits.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

